Exhibit 10.57

LOGO [g160475img057.jpg]

March 13, 2007

Frank M. Schembri, Jr., P.E.

Dear Frank,

I am very pleased to offer you a position at Hansen Medical, Inc., as our Senior
Director of Manufacturing, reporting to me.

Your starting salary will be $13,750 per month, (approximately $165,000
annually). Our pay periods are semi-monthly; this position is salaried exempt.
You will be eligible for the following standard Company benefits: health,
dental, vision, life and disability insurance, as well as flexible spending
accounts and 401(k) plan participation, holidays and vacation. Benefits are
effective the first of the month following the date of your employment. The
Company may change benefits from time to time at its discretion.

Subject to and following approval by the Board, the Company will grant you an
option to 50,000 shares of the Company’s common stock at the fair market value
as determined by the Board as of the date of grant (the “Option”). The Option
will be subject to the terms and conditions of the Company’s Stock Plan (the
“Plan”) and your grant agreement. Your grant agreement will include a four year
vesting schedule, under which 25% of your Option will vest after 12 months and
1/48th of the total will vest at the end of each month thereafter, until either
the Option is fully vested or your employment ends, whichever occurs first.

As a condition of your employment, you will be required to abide by the
Company’s policies and procedures, including but not limited to the policies set
forth in the Company’s Employee Handbook. You also agree to read, sign and
comply with the Company’s Employee Proprietary Information and Inventions
Agreement, as attached.

In your work for the Company, yon will be expected not to use or disclose any
confidential information or materials, including trade secrets, of any former
employer or other third party to whom you have an obligation of confidentiality.
Rather, you will be expected to use only that information generally known and
used by persons with training and experience comparable to your own, which is
common knowledge in the industry or otherwise legally in the public domain, or
which is otherwise provided or developed by the Company. You agl’ee that you
will not bring onto Company premises or use in your work for the Company, any
unpublished documents or property belonging to any former employer or other
third party that you are not authorized to use and disclose.

Your employment relationship is at-will. Accordingly, you may terminate your
employment with the Company at any time and for any reason whatsoever simply by
notifying the Company. Likewise, the Company may terminate your employment at
any time, with or without cause or advance notice.

To ensure the rapid and economical resolution of disputes that may arise in
connection with your employment, you and the Company agree that any and all
disputes, claims, or causes of action, in law or equity, arising from or
relating to the enforcement, breach, performance, execution, or interpretation
of this agreement, your employment, or the termination of your employment, shall
be resolved, to the fullest extent permitted by law,

380 North Bernardo Avenue • Mountain View. CA 94043 • T 650.404.5800

www.hansenmedical.com



--------------------------------------------------------------------------------

by final, binding and confidential arbitration in Palo Alto, California
conducted before a single arbitrator by Judicial Arbitration and Mediation
Services, Inc. (“JAMS”) or its successor, under the then applicable JAMS rules.
By agreeing to this arbitration procedure, both you and the Company waive the
right to resolve any such dispute through a trial by jury or judge or by
administrative proceeding. The arbitrator shall: (a) have the authority to
compel adequate discovery for the resolution of the dispute and to award such
relief as would otherwise be permitted by law; and (b) issue a written
arbitration decision including the arbitrator’s essential findings and
conclusions and a statement of the award. The Company shall pay all of JAMS’
arbitration fees. Nothing in this letter agreement shall prevent either you or
the Company from obtaining injunctive relief in court if necessary to prevent
irreparable harm pending the conclusion of any arbitration.

This letter, together with your Proprietary Information Agreement, forms the
complete and exclusive statement of your employment agreement with the Company.
The employment terms in this letter supersede any other representations or
agreements made to you by any party, whether oral or written. The terms of this
agreement cannot be changed (except with respect to those changes expressly
reserved to the Company’s discretion in this letter) without a written agreement
signed by you and a duly authorized officer of the Company. This agreement is to
be governed by the laws of the state of California without reference to
conflicts of law principles. In case any provision contained in this agreement
shall, for any reason, be held invalid or unenforceable in any respect, such
invalidity or unenforceability shall not affect the other provisions of this
agreement, and such provision will be reformed, constl1led and enforced so as to
render it valid and enforceable consistent with the general intent of the
patties insofar as possible under applicable law. With respect to the
enforcement of this agreement, no waiver of any right hereunder shall be
effective unless it is in writing. For purposes of construction of this
agreement, any ambiguity shall not be construed against either party as the
drafter. This agreement may be executed in more than one counterpart, and
signatures transmitted via facsimile shall be deemed equivalent to originals. As
required by law, this offer is subject to satisfactory proof of your identity
and right to work in the United States.

If you wish to accept employment at Hansen under the terms described above,
please sign and date this letter and the Proprietary Information Agreement, and
return them to me by March 14, 2007. You may scan and email the letter to
cathy_wooten@hansenmedical.comorfax the acceptance to Cathy Wooten, Director of
Human Resources at 650-404-5903. If you accept our offer, we would like you to
start work on March 28, 2007 01’ as soon thereafter as possible.

We look forward to your favorable reply and to a productive and enjoyable work
relationship.

 

Sincerely, /s/ Sean Murphy Sean Murphy Sr. Vice President of Engineering
Understood and accepted:

 

/s/ Frank M. Schembri, Jr.

           March 13, 2007 Frank M. Schembri, Jr.            Date